Citation Nr: 1138854	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for ruptured disc, L5-S1, postoperative.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, associated with ruptured disc, L5-S1, postoperative.

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity, associated with ruptured disc, L5-S1, postoperative.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased disability evaluations for his service-connected ruptured disc, L5-S1, postoperative; and bilateral radiculopathy of the lower extremities, associated with ruptured disc, L5-S1, postoperative.

At his August 2011 hearing before the Board, the Veteran testified that his service-connected lumbar spine disorder had worsened since his last VA examination of the spine in October 2008.  Specifically, he reported increased neuropathic and radicular pain in both the upper and lower extremities.  At the hearing, the Veteran also submitted a July 2010 VA treatment record indicating that he was scheduled for an annual SCI Outpatient examination in October 2011.  The report of this examination is not in the Veteran's claims file.

Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records, and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected ruptured disc, L5-S1, postoperative; and bilateral radiculopathy of the lower extremities, associated with ruptured disc, L5-S1, postoperative.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

At his August 2011 hearing before the Board, the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA).  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected ruptured disc, L5-S1, postoperative; and bilateral radiculopathy of the lower extremities, associated with ruptured disc, L5-S1, postoperative, during the course of this appeal.  Regardless of his response, the RO must obtain updated VA treatment records, since August 1, 2011, from the VA medical center in Memphis, Tennessee.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Contact the Veteran to identify when he began to receive SSA disability benefits, and then request from SSA all materials, to include any medical records, relating to the award of these benefits.  These records must be associated with the claims file.  If these records are not available, documentation of such must be included in the Veteran's claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Make arrangements for the Veteran to be afforded the appropriate VA examination(s) to determine the nature and extent of his service-connected ruptured disc, L5-S1, postoperative; and bilateral radiculopathy of the lower extremities, associated with ruptured disc, L5-S1, postoperative.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  All indicated testing must be conducted, including a thorough orthopedic and neurological examination.  The VA examiner(s) must fully describe all manifestations of the Veteran's service-connected ruptured disc, L5-S1, postoperative, to include range of motion studies and any neurological symptoms.  The extent of any incoordination, weakened movement and/or excess fatigability on use as a result of the Veteran's service-connected ruptured disc, L5-S1, postoperative, must be described.  

The examiner must specifically state whether any neurologic symptoms found are caused by the Veteran's service-connected ruptured disc, L5-S1, postoperative; or his nonservice-connected cervical spine disorder.  The examiner must also specifically state whether any neurologic symptoms found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must provide a complete rationale for all conclusions reached.

4.   The Veteran must be notified that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



